  8:21-cv-00115-RGK-PRSE Doc # 14 Filed: 08/02/21 Page 1 of 1 - Page ID # 48




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                    Plaintiff,                               8:21CV115

       vs.
                                                              ORDER
JEVON WOODS and BLACK LIVES
MATTER MOVEMENT,

                    Defendants.


      Plaintiff has filed a Motion for Initial Review (Filing 12). Because such initial
review occurred on July 27, 2021 (Filing 13),

      IT IS ORDERED that Plaintiff’s Motion for Initial Review (Filing 12) is
denied as moot.

      DATED this 2nd day of August, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
